     2:17-cv-03034-SAL-MGB         Date Filed 04/30/20     Entry Number 79       Page 1 of 8




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF SOUTH CAROLINA
                                 CHARLESTON DIVISION

Richard Campodonico,                           )
                                               )
                      Plaintiff,               )           Case No.: 2:17-cv-3034-SAL
v.                                             )
                                               )
South Carolina Department of Corrections,      )            OPINION AND ORDER
                                               )
Warden Willie Eagleton, Officer Bennett,
                                               )
Officer Parnell, and Officer Wydell,           )
                                               )
                  Defendants.                  )
_____________________________________

        This matter is before the Court for review of the September 17, 2019 Report and

Recommendation of United States Magistrate Judge Mary Gordon Baker (the “Report”), ECF

No. 65, made in accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02 (D.S.C.). In the

Report, the Magistrate Judge recommended that Defendants’ Motion for Summary Judgment,

ECF No. 55, be granted in part and denied in part. See ECF No. 65 at 48. Defendants filed an

objection to the Report, ECF No. 70, on October 1, 2019, wherein they assert that the Magistrate

Judge erred in failing to recommend summary judgment in favor of Warden Eagleton and

Officer Bennett on claims asserted against them. Plaintiff replied, see ECF No. 72, on October

15, 2019, agreeing with the Report in its entirety. For the following reasons, the Court overrules

Defendants objections and adopts the recommendations in the Report.

I.      Background

        This action arises out of six alleged attacks on Plaintiff Richard Campodonico that

occurred between December 24, 2016, and August 28, 2017, while he was an inmate at Evans

Correctional Institution. He alleges that five attacks during this period occurred at the hands of

other inmates, while one was carried out by Defendant Officer Wydell. Plaintiff states fourteen


                                                   1
   2:17-cv-03034-SAL-MGB            Date Filed 04/30/20      Entry Number 79         Page 2 of 8




causes of action arising out of the foregoing incidents. Plaintiff states claims arising under 42

U.S.C. § 1983 and the South Carolina Tort Claims Act, S.C. Code Ann. § 15-78-10, et seq in

connection with each attack, as well as a § 1983 claim for Warden Eagleton’s failure to

implement appropriate policies. Plaintiff also states one cause of action against Officer Wydell

for assault and battery and prays for injunctive relief. See ECF No. 1-1.

       In the Complaint, Plaintiff alleges that Evans Correctional Institution has a “long history

of violence among inmates,” and “many times the violence is encouraged and/or condoned by

the Defendants.” ECF No. 1-1 at 6. Plaintiff claims that within Evans Correctional Institution,

“gangs are basically allowed to run free and commit whatever crimes they want” and that “there

is a complete failure by the Defendant South Carolina Department of Corrections, Defendant

Warden Eagleton, and the named Defendant Correctional Officers to keep weapons out of the

hands of inmates.” ECF No. 1-1 at 7. Plaintiff claims that Warden Eagleton was at all relevant

times responsible for, among other things, management, training, discipline, as well as

monitoring and enforcing policies and procedures within Evans Correctional Institution. Id. at 6.

Plaintiff states five § 1983 claims against Warden Eagleton in connection with five of the six

alleged incidents and one § 1983 claim for Warden Eagleton’s failure to implement appropriate

policies, customs, and practices. ECF No. 1-1 at 14-24.

       Plaintiff also asserts that Officer Bennett abridged his constitutional rights during the first

alleged attack on December 24, 2016. ECF No. 1-1 at 14-16. According to Plaintiff, Officer

Bennett and Officer Parnell left the doors that separated housing wings unlocked in violation of

policy, enabling two inmates from another wing to enter Plaintiff’s cell, rob him, and stab him in

the neck and back with an ice pick. See id. at 8-9. Plaintiff asserts that he remained in his cell for

the rest of the day and night until another officer checked on Plaintiff the following day. Id. at 8.



                                                  2
   2:17-cv-03034-SAL-MGB            Date Filed 04/30/20      Entry Number 79        Page 3 of 8




Plaintiff names Officer Bennett in his Second Cause of Action, stating a claim under § 1983 and

claims that Officer Bennett acted in a “grossly negligent, reckless, willful, wanton” manner and

with “a deliberate indifference” to Plaintiff’s constitutional rights. ECF No. 1-1 at 15.

       After a thorough analysis, the Report concluded that Plaintiff’s § 1983 claims against

Warden Eagleton should proceed, except to the extent Plaintiff seeks to impose liability based on

Warden Eagleton’s personal wrongdoing–as opposed to his supervisory actions–in connection

with the first attack. See ECF No. 65 at 48. Warden Eagleton could not have had the requisite

level of knowledge, the Magistrate Judge concluded, of any specific threat to Plaintiff prior to

the first attack sufficient to find such liability. Id. at 42. Regarding supervisory liability,

however, the record contains eight inmates’ affidavits indicating Warden Eagleton’s actual or

constructive knowledge of prior incidents involving attacks with contraband weapons, facilitated

by unlocked doors, and/or during which correctional officers failed to intervene. See ECF No. 65

at 28-31. The Report accordingly recommends denying summary judgment on all § 1983 claims

asserted against Warden Eagleton based on his supervisory actions, because the evidence creates

a genuine issue of material fact as to whether his actions as a supervisor fell below the

constitutional standard. See ECF No. 65 at 46-47.

       In addition, the Magistrate Judge recommends denying Defendants’ motion for summary

judgment with respect to Plaintiff’s § 1983 claim against Officer Bennett arising out of the first

attack, in part because “Defendants offer no testimony from Defendants Parnell or Bennett or

any other evidence to refute the allegations against them.” ECF No. 65 at 17.

       Defendants argue that the Report errs in the following respects: (1) it accepts as true

conclusory allegations of Warden Eagleton’s actual control and found a genuine issue of Warden

Eagleton’s supervisory liability as a result of his status as warden of Evans Correctional



                                                  3
      2:17-cv-03034-SAL-MGB         Date Filed 04/30/20      Entry Number 79      Page 4 of 8




Institution; (2) it abused its discretion by “dividing Campodonico’s claims into two categories

pertaining either to [Warden Eagleton’s] personal wrongdoing or his supervisory action” and

“erroneously imputes claims to Campodonico that he has not made”; and (3) it relied on an

unsworn grievance in finding a question of fact regarding Officer Bennett’s liability. See ECF

No. 70. For the following reasons, the Court overrules these objections and, finding no clear

error in the remainder of the Report, adopts the Report in its entirety.

II.      Standard of Review

         The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with

this Court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). The Court is charged with

making a de novo determination of only those portions of the Report that have been specifically

objected to, and the Court may accept, reject, or modify the Report, in whole or in part. 28

U.S.C. § 636(b)(1). In the absence of objections, the Court is not required to provide an

explanation for adopting the Report and must “only satisfy itself that there is no clear error on

the face of the record in order to accept the recommendation.” Diamond v. Colonial Life & Acc.

Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (citing Fed. R. Civ. P. 72 advisory committee’s note).

III.     Discussion

         A.     A Reasonable Jury Could Infer that Warden Eagleton Possessed Supervisory
                Control within Evans Correctional Institution.

         Warden Eagleton submits that the Magistrate Judge improperly assumed that–because of

his mere status as the warden of Evans Correctional Institution–Warden Eagleton could be

subject to § 1983 liability based on his supervisory actions. Warden Eagleton contends that no

evidence in the record supports a finding that he is charged with the management, hiring,




                                                  4
   2:17-cv-03034-SAL-MGB            Date Filed 04/30/20       Entry Number 79      Page 5 of 8




training, promotion, discipline, evaluation, or firing of personnel at Evans Correctional

Institution. ECF No. 70 at 1-3.

        To the contrary, Warden Eagleton testified that “[b]asically the warden is responsible for

the overall management of the facility. That includes everything.” Eagleton Dep., ECF No. 55-2

at 19:23-25. He testified that at Evans Correctional Institution, “the buck stop[ped]” with him. Id.

at 20:1-2. Despite counsel’s representation that Warden Eagleton was not charged with the level

of responsibility sufficient for supervisory liability to attach under § 1983, the testimony in the

record is sufficient to create a genuine factual issue on this question.

        B.       The Complaint Adequately States Claims Against Warden Eagleton Based
                 on his Personal and Supervisory Actions.

        Warden Eagleton next argues that the Report erroneously “divid[ed] Campodonico’s

claims against Warden Eagleton into two categories pertaining either to his personal wrongdoing

or his supervisory action,” ECF No. 70 at 3, and “imputes claims to Campodonico that he has not

made.” Id. Eagleton therefore argues that “Campodonico failed to state a cognizable claim” in

the first instance. Id. at 4.

        The Complaint does, however, generally allege that Warden Eagleton, among others,

“fail[ed] to take any action to . . . prevent the violence” that befell plaintiff, ECF No. 1-1 at 7,

and, with respect to each incident, that Warden Eagleton “fail[ed] to provide protection and

security for the Plaintiff.” E.g., id. at 15. The Complaint further claims numerous supervisory

failings related to inadequate training, discipline, and contraband control in connection with each

claim asserted against Warden Eagleton.

        In addition, while the Report notes that Plaintiff does not allege which of Warden

Eagleton’s “specific actions or inactions . . . amounted to constitutional violations,” ECF No. 65

at 41 (emphasis added), pleading with specificity is not required of a complaint stating a cause of

                                                  5
   2:17-cv-03034-SAL-MGB           Date Filed 04/30/20      Entry Number 79          Page 6 of 8




action under § 1983. See Fed. R. Civ. P. 9(b); see also Leatherman v. Tarrant Cty. Narcotics

Intelligence & Coordination Unit, 507 U.S. 163, 168 (1993) (“[T]he Federal Rules do address in

Rule 9(b) the question of the need for greater particularity in pleading certain actions, but do not

include among the enumerated actions any reference to complaints alleging municipal liability

under § 1983.”). After thoroughly reviewing the Complaint, the Court concludes that Plaintiff

adequately pleaded facts which, if true, state cognizable § 1983 claims against Warden Eagleton

both for his personal and supervisory actions.

       C.      Officer Bennett Failed to Carry his Burden on Plaintiff’s Second Cause of
               Action.

       Officer Bennett contends that the Report errs in relying on a grievance form to find a

genuine issue of material fact regarding his liability for the December 24, 2016 incident. ECF

No. 70 at 4. The Court finds that Officer Bennett failed to carry his threshold burden on this issue

in the first instance, see ECF No. 55-1 at 10-11, and cannot attempt to do so now.

       Plaintiff alleges that on December 24, 2016, Officers Bennett and Parnell left the doors

separating housing wings unlocked in violation of policy, enabling two inmates from another

wing to enter Plaintiff’s cell, rob him, and stab him in the neck and back with an ice pick. See

ECF No. 1-1 at 8-9. Plaintiff subsequently filed a grievance form stating that Officer Bennett

allowed inmates to stab him over 20 times and then allowed those inmates to leave. See ECF No.

29-4 at 7. Officer Bennett now asserts that the Report erred by relying on the grievance form–as

opposed to a verified complaint or an affidavit–in concluding that a genuine issue exists

regarding Officer Bennett’s liability. ECF No. 70 at 4. Defendants’ motion for summary

judgment, however, argued only that Officer Bennett was entitled to summary judgment because

“officers have no constitutional duty to intervene in the armed assault of one inmate upon

another when intervention would place the guards in danger of physical harm.” ECF No. 55-1 at

                                                 6
   2:17-cv-03034-SAL-MGB           Date Filed 04/30/20      Entry Number 79       Page 7 of 8




11. As the Magistrate Judge noted, Defendants did not offer any evidence to rebut the facts

alleged against Officer Bennett. ECF No. 65 at 17.

       Officer Bennett’s present objection therefore misconstrues the shifting burdens on a

motion for summary judgment. It is incumbent on the movant, as a threshold matter, to shoulder

the burden of demonstrating to the court that there is no genuine issue of material fact. See

Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986). If that burden is carried, the nonmovant may

not rest on the allegations in the pleadings, but must demonstrate that a genuine issue exists. Id.

at 324. When asserting that a fact is or is not genuinely disputed, a party must support the

assertion by “citing to particular parts of materials in the record, including depositions,

documents, electronically stored information, affidavits or declarations, stipulations, . . .

admissions, interrogatory answers, or other materials.” Fed. R. Civ. P. 56(c)(1)(A). Here,

Defendants introduced with their motion for summary judgment only the deposition testimony of

Warden Eagleton, which does not address Officer Bennett’s involvement in the December 24,

2016 incident. Officer Bennett accordingly failed to carry his burden regarding Plaintiff’s claims

arising out of the December 24, 2016 incident as a threshold matter and cannot now seek to carry

it at the objection stage. “A magistrate's decision should not be disturbed on the basis of

arguments not presented to him.” Keitt v. Ormond, 2008 WL 4964770, at *1 (S.D.W. Va. Nov.

13, 2008) (quoting Jesselson v. Outlet Associates of Williamsburg, Ltd. P'ship, 784 F. Supp.

1223, 1228 (E.D. Va. 1991)).

IV.    Conclusion

       After a thorough review of the Report, the applicable law, and the record of this case in

accordance with the applicable standard, the Court hereby adopts the Report and

Recommendation, ECF No. 65, in its entirety. The Court agrees with the Report after conducting



                                                7
   2:17-cv-03034-SAL-MGB           Date Filed 04/30/20     Entry Number 79        Page 8 of 8




a de novo review of those portions to which Defendants objected and finds no clear error in the

remainder of the Report’s recommendations.

       Accordingly, Defendant’s Motion for Summary Judgment, ECF No. 55, is hereby

GRANTED with respect to the following claims:

   1. The federal claims asserted against the South Carolina Department of Corrections in the

       first and fourth causes of action;

   2. The § 1983 claim for deliberate indifference asserted against Warden Eagleton in the

       second cause of action based on his personal, as opposed to supervisory, wrongdoing;

   3. Claims asserted against Defendant Parnell in the second cause of action; and

   4. All claims asserted against individual Defendants in their official capacities;

   5. All claims asserted against individual Defendants under state law

   6. Any § 1983 claim asserted against the South Carolina Department of Corrections for

       monetary damages.

       Defendant’s motion is DENIED as to all remaining claims as set forth more fully in the

Report. See ECF No. 65 at 48.

       IT IS SO ORDERED.

                                                            /s/ Sherri A. Lydon
                                                            Sherri A. Lydon
                                                            United States District Judge
April 30, 2020
Florence, South Carolina




                                                8
